IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-546

                              Filed: 6 February 2018

Wake County, No. 16 DHC 1

THE NORTH CAROLINA STATE BAR, Plaintiff,

            v.

DAWN E. ELY, ATTORNEY, Defendant.


      Appeal by defendant from order entered 24 August 2016 by the Disciplinary

Hearing Commission of the North Carolina State Bar. Heard in the Court of Appeals

17 October 2017.


      The North Carolina State Bar, by Deputy Counsel David R. Johnson and
      Counsel Katherine Jean, for plaintiff-appellee.

      Crawford & Crawford, PLLC, by Robert O. Crawford III, for defendant-
      appellant.


      DAVIS, Judge.


      Dawn E. Ely appeals from an order of discipline entered by the Disciplinary

Hearing Commission (the “DHC”) of the North Carolina State Bar suspending her

law license for a period of five years after determining that she had committed a

number of violations of the North Carolina Rules of Professional Conduct. After a

thorough review of the record and applicable law, we affirm.

                      Factual and Procedural Background
                                N.C. STATE BAR V. ELY

                                  Opinion of the Court



      On 10 September 1993, Ely was admitted to the State Bar as an attorney

licensed to practice law in North Carolina. In October 2006, she also became a

licensed attorney in Georgia.

      In 2005, Ely formed a business called Palladium Legal Services, LLC

(“Palladium”), a limited liability company registered in Georgia. Palladium offers

temporary or full-time in-house legal counsel for small to mid-sized businesses. In

order to obtain its services, clients must first pay a fee to Palladium and are then

matched with one of the company’s attorneys, who are called “Chief Legal Officers”

(“CLOs”).   These CLOs receive from Palladium a portion of the fee paid to the

company by the client. The CLOs do not receive any compensation directly from the

client. For several years, Ely served as the president of Palladium and as one of its

CLOs. She is also the sole member of the limited liability company.

      On 10 June 2011, Ely was administratively suspended by the State Bar from

the practice of law in North Carolina for noncompliance with continuing legal

education and dues requirements. On 1 July 2011, she was also suspended from

practicing law in Georgia due to her failure to pay mandatory membership dues.

      Despite these administrative suspensions, Palladium continued to operate,

and Ely remained in her position as president. Her biographical information —

including her previous legal experience — remained on Palladium’s website on a

webpage titled “Meet our CLOs.”



                                         -2-
                                N.C. STATE BAR V. ELY

                                   Opinion of the Court



      In January 2008, Ely sent on behalf of Palladium a proposed employment

contract to Henry Abelman, a North Carolina attorney whose license was inactive.

Abelman did not sign the contract and never formally agreed to become a CLO. Ely

nevertheless updated Palladium’s website to list Abelman’s biographical information

and display his picture on the “Meet our CLOs” webpage.

      In August and September 2012, mass-marketing emails were sent at Ely’s

direction targeting small business owners in North Carolina and informing them of

the legal services offered by Palladium. One of the recipients of these emails was

Tony Maupin, a North Carolina business owner, who received both an initial email

and a follow-up email. At the bottom of the emails to Maupin, Ely signed her name

as “Dawn Ely, Esq.” Maupin subsequently filed a grievance against Ely with the

State Bar regarding the emails.

      On 6 September 2012, the Authorized Practice Committee of the State Bar sent

Ely a letter informing her that she was “engaged in activities that may constitute the

unauthorized practice of law in North Carolina.” The record does not indicate that

Ely ever responded to the letter. On 2 February 2015, the committee followed up on

its 6 September 2012 letter with a Letter of Caution, informing her that the

committee had “probable cause to believe that . . . [her] activities . . . violate[d] the

unauthorized practice of law statutes.” Once again, the record is devoid of any

response from Ely.



                                          -3-
                                N.C. STATE BAR V. ELY

                                   Opinion of the Court



      On 30 July 2015, the Grievance Committee of the North Carolina State Bar

issued a Notice of Admonition to Ely. Ely informed the State Bar on 9 September

2015 that she was “reject[ing] the allegations contained in th[e] Admonition.”

      On 4 January 2016, the State Bar filed a complaint with the DHC alleging

violations of Rules 5.5(b)(2), 7.1(a), 7.3(a), and 8.4(c) of the North Carolina Rules of

Professional Conduct based on Ely’s (1) actions in holding herself out as a licensed

attorney despite her administrative suspension; (2) continued operation of Palladium

despite her administrative suspension; (3) solicitation of professional employment for

pecuniary gain via electronic communications; and (4) actions in holding Abelman out

as an attorney offering legal services on behalf of Palladium.

      A hearing on the State Bar’s complaint was held on 15 July 2016 before a panel

of the DHC. On 24 August 2016, the DHC issued an Order of Discipline suspending

Ely’s license to practice law in North Carolina for five years. Ely filed a timely notice

of appeal.

                                       Analysis

      On appeal, Ely challenges several of the DHC’s findings of fact and conclusions

of law made in connection with both the adjudicatory and dispositional phases of the

hearing as well as the DHC’s ultimate decision to suspend her law license. We first

set out the standard of review applicable to orders of discipline from the DHC.

Second, we address Ely’s arguments as to the sufficiency of the DHC’s findings of fact



                                          -4-
                               N.C. STATE BAR V. ELY

                                   Opinion of the Court



and conclusions of law in the adjudicatory phase. Third, we assess her contentions

as to the findings and conclusions with regard to the dispositional phase. Finally, we

consider Ely’s challenge to the severity of her ultimate punishment.

I.   Standard of Review

      Pursuant to N.C. Gen. Stat. § 84-28, the DHC has the power to discipline any

attorney admitted to practice law in the State of North Carolina upon determining

that she has violated the North Carolina Rules of Professional Conduct. N.C. Gen.

Stat. § 84-28(b)(2) (2017). A party may appeal to this Court from a final order of the

DHC. N.C. Gen. Stat. § 84-28(h).

      Disciplinary proceedings of the DHC are divided into two phases: At the

“adjudicatory phase,” the question is whether “the defendant commit[ed] the offense

or misconduct[.]” N.C. State Bar v. Talford, 356 N.C. 626, 634, 576 S.E.2d 305, 311

(2003). At the “dispositional phase,” the issue concerns “[w]hat is the appropriate

sanction for committing the offense or misconduct?” Id.

      In reviewing an order of discipline by the DHC, we apply the whole record test.

This test

             requires the reviewing court to determine if the DHC’s
             findings of fact are supported by substantial evidence in
             view of the whole record, and whether such findings of fact
             support its conclusions of law[.] Such supporting evidence
             is substantial if a reasonable person might accept it as
             adequate backing for a conclusion. The whole-record test
             also mandates that the reviewing court must take into
             account any contradictory evidence or evidence from which


                                          -5-
                                 N.C. STATE BAR V. ELY

                                      Opinion of the Court



             conflicting inferences may be drawn. Moreover, in order to
             satisfy the evidentiary requirements of the whole-record
             test in an attorney disciplinary action, the evidence used
             by the DHC to support its findings and conclusions must
             rise to the standard of clear, cogent, and convincing.
             Ultimately, the reviewing court must apply all the
             aforementioned factors in order to determine whether the
             decision of the lower body, e.g., the DHC, has a rational
             basis in the evidence.

Id. at 632, 576 S.E.2d at 309-10 (internal citations, quotation marks, and brackets

omitted).

       In applying this test, we employ a three-pronged inquiry: “(1) Is there adequate

evidence to support the order’s expressed finding(s) of fact? (2) Do the order’s

expressed finding(s) of fact adequately support the order’s subsequent conclusion(s)

of law? and (3) Do the expressed findings and/or conclusions adequately support the

lower body’s ultimate decision?” N.C. State Bar v. Sossomon, 197 N.C. App. 261, 275,

676 S.E.2d 910, 920 (2009) (citation omitted). “This three-step process must be

applied separately to each disciplinary phase[.]” Id. (citation omitted).

II.   Adjudicatory Phase

       A. Challenged Findings of Fact

       Ely first argues that the evidence at the hearing was inadequate to support

several findings of fact made by the DHC in the adjudicatory phase. The DHC’s

findings of fact stated as follows:

                   1. Defendant, Dawn E. Ely (“Defendant”), was
             admitted to the North Carolina State Bar on September 10,


                                             -6-
                  N.C. STATE BAR V. ELY

                     Opinion of the Court



1993; and is, and was at all times referred to herein, an
attorney at law licensed to practice in North Carolina,
subject to the laws of the State of North Carolina, the Rules
and Regulations of the State Bar, and the Rules of
Professional Conduct.

      2. Defendant was administratively suspended by
the North Carolina State Bar on June 10, 2011 for failure
to comply with Continuing Legal Education requirements.

     3. As of July 15, 2016, Defendant was still
administratively suspended in North Carolina.

      4. Defendant is also a licensed attorney in Georgia
but has been administratively suspended since July 1,
2011 due to her failure to pay mandatory bar dues.

     5. As of July 15, 2016, Defendant was still
administratively suspended in Georgia.

       6. Defendant operates a business registered in
Georgia called Palladium Legal Services, LLC (“PLS”) that
functions under the trade name Palladium Chief Legal
Officers (“PCLO”).

       7. Neither PLS nor PCLO is authorized to provide
legal services in North Carolina.

      8. Defendant describes herself as the “President
and Founder” of PCLO.

      9. Defendant advertises the services of PCLO via
email solicitations and a website, www.palladiumclos.com.

      10. According to the PCLO website and Defendant’s
email solicitations, PCLO offers to provide various
businesses with legal services through a number of lawyers
on the PCLO staff, including Defendant.

      11. According to the PCLO website and Defendant’s


                            -7-
                  N.C. STATE BAR V. ELY

                     Opinion of the Court



email solicitations, Defendant holds herself out to
residents of North Carolina and Georgia as able to provide
them with legal services through PCLO despite not being
actively licensed in either state.

       12. Defendant offers the services of PCLO to
businesses and individuals in various states, including
those in North Carolina and Georgia.

       13. Defendant describes the legal services PCLO
offers as “in-house” legal counsel services provided by
“Chief Legal Officers.”

      14. Defendant offers to provide the legal services of
attorneys under contract with PCLO to other businesses on
a temporary or as needed basis.

       15. To obtain the services of these attorneys, clients
must retain and pay PCLO which will then instruct one of
its attorneys to provide legal services to the client upon
payment from PCLO.

      16. PCLO attorneys are employees of PCLO and not
the companies they serve.

      17. Defendant makes all hiring and firing decisions
regarding the attorneys who work for PCLO.

      18. PCLO attorneys are not paid directly by the
businesses they serve, but rather are paid by PCLO.

       19. Defendant has sent solicitation emails to
potential clients in North Carolina and other states
representing that PCLO could provide them with legal
services and advice.

      20. In August and September of 2012, Defendant
sent emails to Tony Maupin, a North Carolina resident and
the owner of a North Carolina company, soliciting his
business by offering to provide him with legal services


                            -8-
                  N.C. STATE BAR V. ELY

                     Opinion of the Court



through PCLO attorneys, including Defendant.

       21. In Defendant’s emails to Tony Maupin, she used
the designation “Esq.” after her name despite not being
actively licensed to practice law in any state at the time.

       22. The designation “Esq.,” an abbreviation for
“Esquire,” has historically been used in the United States
to indicate to others that someone is an attorney licensed
to practice law. Defendant was using the designation
“Esq.” for this purpose.

      23. In or around January 2008, Defendant sent a
proposed employment contract to Henry Abelman
(“Abelman”), a North Carolina licensed attorney who
moved to inactive status in 1998, in an effort to hire him as
an attorney employee of PCLO.

       24. The contract Defendant sent to Abelman notes
in one provision that Abelman “agrees to perform legal
counsel services on behalf of Company [PCLO] to third
party companies retaining Company[.]”

      25. Abelman did not agree to the provisions in the
contract and did not agree to become an employee of
Defendant’s company.

       26. Defendant nonetheless held out on her website
that Abelman was an employee of PCLO and was able to
provide legal services to North Carolina residents on behalf
of the company.

      27. The contract Defendant had clients of Palladium
sign indicated in numerous places that Palladium was
providing legal services to the clients:

      a. “This Attorney Engagement & Consulting
      Agreement for Services (“Agreement”) is made and
      entered into effective as of the ___ day of ___, 2015,
      by and between Palladium Legal Services, a Georgia


                            -9-
                               N.C. STATE BAR V. ELY

                                 Opinion of the Court



                   LLC d/b/a Palladium Chief Legal Officers
                   (“Palladium” or “Company”) with offices at 2625
                   Piedmont Rd., NE, Suite 56-117, Atlanta GA 30324
                   and _______________, a ________________ company
                   with its principal offices located at _______________
                   (“Client”).”

                   b. “Client hereby engages Company [Palladium], to
                   provide in-house legal services for the term and
                   compensation described herein. Company agrees to
                   assign an appropriate Paladium [sic] Attorney, who
                   at the time of execution of this Agreement shall be
                   ______________ (“Attorney”) to perform the services
                   specified in the “Description of Services” (the
                   “Services’’) attached to this Agreement as Exhibit A
                   and incorporated herein by reference.”

                   c. “Company [Palladium] warrants that it shall
                   perform the Services utilizing at least the degree of
                   skill and care exercised by diligent and prudent
                   professionals performing similar services in
                   accordance with best industry practices.”

      Although Ely challenges Finding Nos. 11, 22, and 26, the remainder of the

above-quoted findings are unchallenged.        Thus, these unchallenged findings are

binding on appeal. Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991)

(“Where no exception is taken to a finding of fact by the trial court, the finding is

presumed to be supported by competent evidence and is binding on appeal.”). We

address each challenged finding of fact below.

             1. Finding of Fact No. 11

      Finding No. 11 states as follows:

                   11. According to the PCLO website and Defendant’s


                                          - 10 -
                                N.C. STATE BAR V. ELY

                                   Opinion of the Court



               email solicitations, Defendant holds herself out to
               residents of North Carolina and Georgia as able to provide
               them with legal services through PCLO despite not being
               actively licensed in either state.

         Ely argues that she “did not provide legal services to anyone after being

administratively suspended in North Carolina and Georgia and had not practiced law

for several years before the suspensions.” Moreover, she asserts that “[n]owhere on

the website did she affirmatively state that she was actively licensed to practice law

in North Carolina or that she was available to be a chief legal officer for any

company.”

         During the adjudicatory phase of the 15 July 2016 hearing, the State Bar

offered as evidence excerpts from Palladium’s website. On the website’s “Meet our

CLOs” webpage, Ely was prominently listed as a CLO who could serve a client’s legal

needs.     The webpage referenced Ely’s previous legal experience (including her

background serving as in-house counsel) and did not contain any statement or

suggestion that she was not currently licensed to practice law in North Carolina.

         The State Bar also provided evidence of the email correspondence between Ely

and Maupin. In her email to Maupin, Ely stated that she wanted to discuss legal

matters with him if he had time to speak to her. In this email, she made direct

reference to Palladium’s website by including a hyperlink to the “Meet our CLOs”

webpage. Thus, had Maupin — or any other potential North Carolina client receiving

this email — clicked onto this webpage link, he would have been under the false


                                          - 11 -
                                N.C. STATE BAR V. ELY

                                   Opinion of the Court



impression that Ely was licensed to provide legal services to clients in North Carolina.

Thus, the DHC’s finding that Ely falsely held herself out as being able to provide legal

services was supported by clear, cogent, and convincing evidence.

             2. Finding of Fact No. 22

      Finding No. 22 states as follows:

                    22. The designation “Esq.,” an abbreviation for
             “Esquire,” has historically been used in the United States
             to indicate to others that someone is an attorney licensed
             to practice law. Defendant was using the designation
             “Esq.” for this purpose.

      Ely argues that Finding No. 22 was unsupported by evidence regarding her

purpose in using the abbreviation “Esq.” and the historical meaning of that term. The

State Bar introduced evidence of Ely’s first email to Maupin, which stated as follows:

             Hi Tony,

             Business executives complain about the high cost of legal
             services and the frustrating inaccessibility to legal
             expertise that can often compromise their business goals.
             In a quick 10 minute call I’d like to learn your areas of
             concern and explain how Palladium CLOs can provide you
             with answers and solutions – we are willing to provide you
             with information and see where we can help.

             Palladium Chief Legal Officers solve these problems by
             providing access to a cost-effective, part-time, in-house
             legal counsel who delivers extraordinary value to your
             company: Highly-experienced CLOs who understand
             business needs and have worked in your industry. Our fees
             are cost-effective with flat rates with zero infrastructure
             costs (vs. employee or hourly consultant model). Our
             service options are based on your legal needs and for less


                                          - 12 -
                                  N.C. STATE BAR V. ELY

                                     Opinion of the Court



              than your current legal fees, more work will get done, with
              the same level of expertise.

              Tony, are there 10 minutes in the upcoming weeks that I
              can call you to discuss these matters?

              Regards,

              Dawn Ely, Esq.
              President & Founder1

       During Ely’s cross-examination at the adjudicatory phase of the hearing, the

following exchange occurred:

                    [COUNSEL FOR STATE BAR:] And you indicate
              here at the bottom of both emails, you have your name and
              then you have “Esquire.”

                     [ELY:] Uh-huh (yes).

                     [COUNSEL FOR STATE BAR:] Why is that?

                    [ELY:] Well, because I have always, since I passed
              the bar, used that E-s-q as an identifier that I am a lawyer.

                    [COUNSEL FOR STATE BAR:] So it identifies that
              you are an attorney.

                     [ELY:] It identifies that I’m an attorney, but my role
              with the company is not as a chief legal officer, it is
              identified there in my signature block as president and
              founder.

                    [COUNSEL FOR STATE BAR:] But you included
              the esquire to identify to Mr. Maupin that you are an
              attorney.


       1 As noted above, the email contained a hyperlink that allowed the recipient to access
Palladium’s website.

                                            - 13 -
                               N.C. STATE BAR V. ELY

                                  Opinion of the Court



                  [ELY:] An attorney that, frankly, because I am an
           attorney, I do understand all of these issues, I understand
           the needs, I understand the type of person that would be
           the right person for a particular role.

                 [COUNSEL FOR STATE BAR:] So you’re indicating
           to him that your experience, which is also he [sic] could find
           on your website, and the legal services that you have
           provided to others in the past, which he could also find on
           your website, really adds some validity to Palladium.

                [ELY:] I think it clarifies what my background and
           knowledge base is.

                    [COUNSEL FOR STATE BAR:] To what end?

                  [ELY:] To the fact that I have been there, I know
           what some of these issues are in terms of what a business
           needs, where a business can sometimes falter. I’ve had
           people, when they have a call with me, ask me, “Are you an
           attorney yourself?” and I say yes.
                  I’ve also have [sic] companies ask me if I can be their
           chief legal officer, and I say no.

                 [COUNSEL FOR STATE BAR:] But you do say that
           you are an attorney.

                    [ELY:] Well, yes.

(Emphasis added.)

     She also stated the following in her testimony:

                  [ELY:] Yeah. I want to make sure you understand
           the process. I, along with my business development
           drafter, drafted these emails. My business development
           director actually identified potential companies that fit the
           profile of company and executive that we have found
           typically is in the market for needing some part-time chief
           legal officer services. So I did not personally identify Tony


                                         - 14 -
                                     N.C. STATE BAR V. ELY

                                        Opinion of the Court



               Maupin, and the email was sent from my business
               development director, but the content of the email I
               approved.

                       ....

                     . . . I was wanting to clarify because it is being shown
               as being sent from me, but I do not hit the “Send” button,
               but I approved of the process for identifying target
               companies and executives that fit the profile of small/mid-
               size business that is large enough to potentially need
               somebody on an in-house basis, and so these emails go out
               to people from my business development director.

                      . . . I take responsibility for them, but if your
               question is did I identify Tony Maupin, no, I didn’t, but I
               identified the profile that he fits of the small/mid-size
               business size and senior executive that may have an
               interest in a part-time general counsel.

       The DHC concluded — and we agree — that the clear implication from Ely’s

inclusion of the abbreviation “Esq.” following her signature in the emails to Maupin,

the hyperlink to Palladium’s website, and her testimony on this subject at the hearing

is that she intended to convey to recipients of the email that she was able to provide

legal services as an attorney.2 Moreover, while our courts have not previously had

occasion to address this issue, courts in a number of other jurisdictions have

determined that the use of the title “Esquire” by one not licensed to practice law

constitutes the unauthorized practice of law. See, e.g., Fla. Bar v. Lister, 662 So. 2d
1241, 1241-42 (Fla. 1995) (respondent engaged in unlicensed practice of law where he


       2 Moreover, Ely’s testimony supports the proposition that although she did not personally send
the email to Maupin, she approved the content of the email and authorized it to be sent.

                                               - 15 -
                               N.C. STATE BAR V. ELY

                                  Opinion of the Court



described himself as “Esquire” on correspondence and identified himself as an

attorney in a phone conversation); In re Contempt of Mittower, 693 N.E.2d 555, 558

(Ind. 1998) (respondent engaged in unauthorized practice of law where he labeled

himself “esquire,” “general counsel,” or “attorney-in-fact” on business cards,

letterhead, and other documents available to general public); Disciplinary Counsel v.

Brown, 121 Ohio St. 3d 423, 431, 905 N.E.2d 163, 171 (2009) (“. . . [R]espondent’s use

of the term ‘Esq.’ induced clients to believe that he was a lawyer, a misunderstanding

that he was aware of and failed to correct.”); In re V.I. Bar Ass’n Comm. on the

Unauthorized Practice of Law, 59 V.I. 701, 733 (2013) (“We hold that Campbell’s

general use of ‘Esquire,’ ‘Esq.,’ and ‘Attorney’ in emails and other correspondence,

even when not issued in conjunction with a specific legal matter, constitutes hold[ing]

oneself out as rendering any service which constitutes the unauthorized practice of

law.” (citations, quotation marks, and brackets omitted)).

             3. Finding of Fact No. 26

      Finding No. 26 states as follows:

                    26. Defendant nonetheless held out on her website
             that Abelman was an employee of PCLO and was able to
             provide legal services to North Carolina residents on behalf
             of the company.

      Ely challenges the evidentiary support for Finding No. 26, contending that

“[n]o representation was made on the website as to [Abelman’s] licensure status in

North Carolina or any other state.” She also asserts that the mere presence of


                                          - 16 -
                                N.C. STATE BAR V. ELY

                                  Opinion of the Court



Abelman’s name and biographical information on Palladium’s website did not amount

to holding him out as an attorney who was able to provide legal services on behalf of

the company.

      During the DHC hearing, the State Bar introduced evidence that (1) Abelman

never signed an employment contract with Palladium; and (2) Abelman’s license to

practice law in North Carolina was inactive. Ely nevertheless listed him as a CLO

whose credentials could be viewed on Palladium’s website.

      Furthermore, the email Ely sent Maupin — a North Carolina business owner

— included a hyperlink to Palladium’s website where Abelman’s information was

displayed. Thus, any visitor to the website would rationally conclude that Abelman

was, in fact, a CLO of Palladium and thus capable of providing legal services to

Palladium’s clients. Moreover, a potential North Carolina client viewing the website

would likewise assume that Abelman was authorized to provide legal services in

North Carolina.

      B. Challenged Conclusions of Law

      We turn next to Ely’s argument that the DHC improperly concluded that she

violated Rules 5.5(b)(2), 7.1(a), 7.3(a), and 8.4(c) of the North Carolina Rules of

Professional Conduct. We address in turn her arguments as to each of these rules.

             1. Rule 5.5(b)(2)

      Rule 5.5(b)(2) states as follows:



                                          - 17 -
                                 N.C. STATE BAR V. ELY

                                   Opinion of the Court



             (b) A lawyer who is not admitted to practice in this
             jurisdiction shall not:

                    ....

                    (2) hold out to the public or otherwise represent that
                    the lawyer is admitted to practice law in this
                    jurisdiction.

N.C. R. Prof. Cond. 5.5(b)(2).

      The DHC’s findings demonstrate that Ely violated Rule 5.5(b)(2) by (1)

identifying herself as a CLO on Palladium’s website; (2) providing her background as

an attorney on the website with no indication of the current status of her license; and

(3) emailing Maupin a link to the website and using the title “Esq.” in the signature

line of her email to him. By committing these acts, Ely held herself out as a lawyer

who was admitted to practice law in North Carolina in violation of Rule 5.5(b)(2).

             2. Rule 7.1(a)

      Rule 7.1(a) states, in pertinent part, as follows:

             (a) A lawyer shall not make a false or misleading
             communication about the lawyer or the lawyer’s services.
             A communication is false or misleading if it:

                    (1) contains a material misrepresentation of fact or
                    law, or omits a fact necessary to make the statement
                    considered as a whole not materially misleading;

N.C. R. Prof. Cond. 7.1(a).

      As previously stated, the DHC found that Ely (1) falsely implied she could

serve as an attorney on behalf of Palladium; (2) listed herself as a CLO on Palladium’s


                                          - 18 -
                                N.C. STATE BAR V. ELY

                                   Opinion of the Court



website; and (3) held herself out as an attorney to Maupin by emailing him a link to

the website and using the title “Esq.” in the signature line of her email. By taking

these actions, Ely violated Rule 7.1(a).

      Moreover, Ely violated Rule 7.1(a) by holding Palladium out as a company that

could provide legal services and advice to Maupin when, in fact, at least two of the

sixteen attorneys advertised on the website as CLOs (Ely and Abelman) were not

licensed to practice law in North Carolina. Because the website’s reference to both

Ely and Abelman was misleading, she violated Rule 7.1(a) in this respect as well.

             3. Rule 7.3(a)

      Rule 7.3(a) states as follows:

             (a) A lawyer shall not by in-person, live telephone, or real-
             time electronic contact solicit professional employment
             from a potential client when a significant motive for the
             lawyer’s doing so is the lawyer’s pecuniary gain, unless the
             person contacted:

                    (1) is a lawyer; or

                    (2) has a family, close personal, or prior professional
                    relationship with the lawyer.

N.C. R. Prof. Cond. 7.3(a).

      The DHC’s findings demonstrate that Ely violated the prohibition against

soliciting professional employment via electronic contact as contained in Rule 7.3(a).

She emailed Maupin for the express purpose of promoting Palladium’s legal services,

and therefore, increasing her opportunity to obtain pecuniary gain.


                                           - 19 -
                                N.C. STATE BAR V. ELY

                                   Opinion of the Court



             4. Rule 8.4(c)

      Rule 8.4(c) states as follows:

             It is professional misconduct for a lawyer to:

                    ....

                    (c) engage in conduct involving dishonesty, fraud,
                    deceit or misrepresentation that reflects adversely
                    on the lawyer’s fitness as a lawyer[.]

N.C. R. Prof. Cond. 8.4(c).

      The DHC’s findings likewise support the conclusion that Ely violated Rule

8.4(c). She falsely represented on Palladium’s website that Abelman could serve as

an attorney on behalf of Palladium despite his status with the State Bar being

“inactive” as well as the fact that he had never actually signed a contract with

Palladium. She further included the hyperlink to the website in her emails to Maupin

and the other recipients.

                                          ***

      Thus, we are satisfied that the findings of fact contained in the DHC’s order of

discipline support its conclusions that Ely violated Rules 5.5(b)(2), 7.1(a), 7.3(a), and

8.4(c) and that those findings were supported by clear, cogent, and convincing

evidence. Accordingly, we overrule Ely’s arguments as to the adjudicatory phase of

the DHC’s order. See N.C. State Bar v. Sutton, __ N.C. App. __, __, 791 S.E.2d 881,




                                          - 20 -
                                   N.C. STATE BAR V. ELY

                                      Opinion of the Court



900 (2016) (upholding DHC’s findings of fact and conclusions of law in adjudicatory

portion of disciplinary order), appeal dismissed, 369 N.C. 534, 797 S.E.2d 296 (2017).

III. Dispositional Phase

       We next consider Ely’s challenges to the DHC’s findings and conclusions

concerning the dispositional phase.          The DHC may consider several factors in

determining the appropriateness of a disciplinary measure. See 27 N.C. Admin. Code

1B.0114(w) (2016) (listing factors that DHC may find as meriting suspension,

disbarment, or other disciplinary measures).3

       However, it is well settled that

              [t]he DHC must support its punishment choice with
              written findings that are consistent with the statutory
              scheme of N.C. Gen. Stat. § 84-28(c). The order must also
              include adequate and specific findings that address how
              the punishment choice (1) is supported by the particular
              set of factual circumstances and (2) effectively provides
              protection for the public.

N.C. State Bar v. Adams, 239 N.C. App. 489, 495-96, 769 S.E.2d 406, 411 (2015)

(internal citations omitted). Here, Ely challenges Conclusion No. 1 of the DHC’s

order, which states as follows:

                     1. The Hearing Panel considered all of the factors
              enumerated in 27 N.C.A.C. 1B § .0114(w)(1), (2) and (3) of
              the Rules and Regulations of the State Bar, and concludes
              that the following factors are applicable:

                      27 N.C.A.C. 1B § .0114(w)(l)

       3Since the DHC’s 24 August 2016 order, this regulation has since been removed from 27 N.C.
Admin. Code 1B.0114(w) and is now contained in 27 N.C. Admin. Code 1B.0116(f).

                                             - 21 -
                              N.C. STATE BAR V. ELY

                                 Opinion of the Court




                         a.   Factor (B), Intent of the defendant to
                              commit acts where the harm or potential
                              harm is foreseeable; and

                         b.   Factor   (I),  Acts    of     dishonesty,
                              misrepresentation, deceit, or fabrication.

                   27 N.C.A.C. 1B § .0114(w)(2)

                         a.   Factor (A),     Acts    of dishonesty,
                              misrepresentation, deceit, or fabrication.

                   27 N.C.A.C. 1B § .0114(w)(3)

                         a.   Factor (G), Multiple offenses; and

                         b.   Factor (O), Refusal to acknowledge
                              wrongful nature of conduct.

We address Ely’s arguments as to each challenged factor in turn.

      A. Intent to Commit Acts Causing Potential Harm

      Ely contends that the DHC erred by concluding that she intended to commit

any act with the potential to cause harm. However, the DHC found that Ely (1)

falsely held herself out as a CLO who was able to provide legal services despite her

administrative suspension; (2) contacted a North Carolina business owner on behalf

of her company seeking to provide legal services for her own pecuniary gain; and (3)

advertised the services of Abelman despite his inactive status and lack of any

employment contract with Palladium.




                                        - 22 -
                                N.C. STATE BAR V. ELY

                                   Opinion of the Court



      The DHC’s findings support the notion that Ely’s wrongful acts were not by

mistake or accident but were instead intentionally committed. See Sutton, __ N.C.

App. at __, 791 S.E.2d at 901 (“To the extent Defendant argues there is no evidence

that he knew he was violating a rule or causing a disruption, it is axiomatic that one’s

state of mind is rarely shown by direct evidence and must often be inferred from the

circumstances.” (citation omitted)).     Indeed, as previously discussed, Ely’s own

testimony reveals that she approved of her business development director sending

emails on her behalf with the intent of targeting small businesses in need of legal

services and that she intended to communicate to Maupin that she was an attorney.

Thus, we cannot say that the DHC erred in concluding that she intended to commit

acts creating the potential for foreseeable harm.

      B. Acts of Dishonesty, Misrepresentation, Deceit or Fabrication

      Ely also argues that the DHC erroneously concluded that she committed acts

of dishonesty, misrepresentation, deceit, or fabrication. However, her argument on

this issue is largely derivative of her previous arguments as to the DHC’s findings in

the adjudicatory phase. The DHC concluded that Ely “made false or misleading

statements” in violation of Rule 7.1(a) about both her and her company’s ability to

provide legal services and that she engaged in the unauthorized practice of law in

violation of Rule 5.5(b)(2). As discussed above, these conclusions were supported by

the DHC’s findings of fact.



                                          - 23 -
                                  N.C. STATE BAR V. ELY

                                    Opinion of the Court



      C. Multiple Offenses

      Ely next asserts that the DHC’s conclusion that she committed multiple

offenses constituted error. Once again, Ely’s arguments on this issue simply restate

her previous challenges to the findings made in connection with the adjudicatory

phase of the proceedings. The DHC properly concluded that Ely violated the North

Carolina Rules of Professional Conduct by (1) holding herself out as legally able to

provide legal services; (2) holding her company out on its website as authorized to

provide legal services; (3) contacting Maupin via email; and (4) listing Abelman as an

attorney employed by her company on its website. Thus, we reject Ely’s contention

that the DHC improperly found that she had committed multiple offenses.

      D. Refusal to Acknowledge Wrongful Conduct

      Finally, Ely argues that the DHC improperly concluded that she refused to

recognize the wrongful nature of her conduct.              The DHC found during the

dispositional phase as follows:

                   2. Defendant has not acknowledged the wrongful
             nature of her conduct or indicated remorse.

      During the 15 July 2016 hearing, Ely continually refused to accept the fact

that her conduct was in violation of North Carolina’s Rules of Professional Conduct.

The DHC chairman repeatedly gave Ely opportunities to acknowledge her violations,

but she was unwilling to do so. Accordingly, Finding of Fact No. 2 and the DHC’s




                                           - 24 -
                                N.C. STATE BAR V. ELY

                                   Opinion of the Court



subsequent conclusion of law that Ely had “[r]efus[ed] to acknowledge the wrongful

nature of [her] conduct” was supported by clear, cogent, and convincing evidence.

IV. Five-Year Suspension

      The only remaining question before us is whether the findings and conclusions

of the DHC adequately support its ultimate disciplinary decision. See Talford, 356
N.C. at 639, 576 S.E.2d at 314.         Ely contends that her five-year suspension

constituted an excessive punishment because the DHC order fails to demonstrate

that (1) there was a significant potential harm resulting from her actions; and (2) a

lesser sanction would be inadequate to protect the public.           In support of this

argument, Ely asserts that the DHC did not properly apply the test required by our

Supreme Court in Talford.

      In Talford, the DHC entered an order disbarring an attorney for

mismanagement of a trust account. On appeal, the attorney argued that the DHC’s

findings of fact and conclusions of law from the dispositional phase of the hearing did

not adequately explain the conclusion that his misconduct had resulted in a

significant potential harm to clients or support the determination that a lesser

sanction was inadequate to protect the public. Id. at 639, 576 S.E.2d at 314. Our

Supreme Court agreed, stating as follows:

                     . . . . None of [the DHC’s] discipline-related findings
             of fact even address, much less explain, why disbarment is
             an appropriate sanction under the circumstances.
             . . . Certainly, none of the DHC’s discipline-related findings


                                          - 25 -
                                N.C. STATE BAR V. ELY

                                  Opinion of the Court



             and conclusions expressly identify a particular harm,
             resulting from [the attorney’s] actions, that either impeded
             the administration of justice or was suffered by a client, the
             public, or the legal profession. The order also does not
             expressly address how [the attorney’s] failure to maintain
             accurate financial records might result in potentially
             significant harm to any of the four entities. . . . [I]n order
             to justify the imposition of a more severe sanction, such as
             censure, suspension, or disbarment, the attorney’s
             misconduct must show either significant harm or the
             potential for significant harm. The portion of the DHC
             order pertaining to discipline assuredly does not expressly
             link defendant’s conduct with such potential, and our
             review of both the underlying evidence and the DHC’s
             findings and conclusions fails to find support for an
             inference of such potential. For while we may recognize
             that an attorney’s pattern of commingling account funds
             necessarily creates the potential for harm to his clients, our
             review of a specific transgression must also encompass its
             context, duration, and result.

                    ....

                    . . . [I]n order to impose a more severe sanction
             under the statute—censure, suspension, or disbarment—
             an attorney’s misconduct must include attending
             circumstances that demonstrate: (1) a risk of significant
             potential harm, and (2) that the chosen sanction is
             necessary in order to protect the public. This Court has
             already determined that the attending circumstances of
             defendant’s misconduct fail to evidence a risk of significant
             potential harm to clients. Thus, in our view, the expressed
             parameters of the statute preclude the DHC on the facts of
             this case from imposing on defendant any sanction that
             requires such a showing. . . .

Id. at 639-41, 576 S.E.2d at 314-15 (internal citations omitted).




                                         - 26 -
                                N.C. STATE BAR V. ELY

                                   Opinion of the Court



      In its analysis in Talford, the Supreme Court “undertook an exhaustive review

of the various sanctions imposed on offending attorneys in the past” and determined

that “the disbarment judgment imposed on defendant stands as an aberration . . . .”

Id. at 641-42, 576 S.E.2d at 315 (citation and quotation marks omitted). Based on

this determination, the Court concluded that there was no rational basis to support

disbarment as an appropriate sanction. Id. at 642, 576 S.E.2d at 315.

      This Court, however, has distinguished Talford in a number of disbarment and

suspension cases in which the order of discipline at issue sufficiently demonstrated

significant actual or potential harm and established the inadequacy of a lesser

sanction. See, e.g., N.C. State Bar v. Livingston, __ N.C. App. __, __, __ S.E.2d __, __,

slip op. at 38 (filed 19 December 2017) (No. COA17-277) (DHC’s imposition of five-

year suspension with opportunity to petition for stay after two years was fully

supported by harm shown); Sutton, __ N.C. App. at __, 791 S.E.2d at 896 (five-year

suspension by DHC complied with requirements of N.C. Gen. Stat. § 84-28); N.C.

State Bar v. Adams, 239 N.C. App. 489, 502, 769 S.E.2d 406, 415 (2015) (DHC’s

findings of fact and conclusions of law adequately supported four-year suspension of

defendant’s license); N.C. State Bar v. Ethridge, 188 N.C. App. 653, 670, 657 S.E.2d
378, 388 (2008) (DHC’s conclusion of law “declaring defendant’s conduct posed

significant harm to his client and the legal profession has a rational basis in the

evidence” and supported disbarment); N.C. State Bar v. Leonard, 178 N.C. App. 432,



                                          - 27 -
                                 N.C. STATE BAR V. ELY

                                    Opinion of the Court



446, 632 S.E.2d 183, 191 (2006) (DHC’s decision to disbar defendant had rational

basis where “a determination that [defendant’s] misconduct poses a significant

potential harm to clients” was “[i]mplicit in a finding that [he] . . . violated Rule 8.4(b)

and (c)”), disc. review denied, __ N.C. __, 641 S.E.2d 693 (2006).

       In the present case, the DHC’s order of discipline contained findings of fact and

conclusions of law explaining why it believed a five-year suspension was the

appropriate sanction for Ely. Its findings of fact included the following:

                    2. Defendant has not acknowledged the wrongful
              nature of her conduct or indicated remorse.

                     3. By attempting to practice law in North Carolina
              despite not being actively licensed here, Defendant caused
              significant potential harm to her company’s clients and to
              the standing of the profession in the eyes of the public
              because it showed her disregard for one of the foundational
              duties of an attorney — practicing law solely within the
              bounds of licensure. Such erosion of public confidence in
              attorneys tends to sully the reputation of, and fosters
              disrespect for, the profession as a whole. Confidence in the
              legal profession is a building block for public trust in the
              entire legal system.

                     4. The Hearing Panel finds by clear, cogent, and
              convincing evidence any additional facts that may be
              contained in the conclusions regarding discipline set out
              below.

                     5. The Hearing Panel has carefully considered all
              of the different forms of discipline available to it, including
              admonition, reprimand, censure, suspension, and
              disbarment, in considering the appropriate discipline to
              impose in this case.



                                           - 28 -
                       N.C. STATE BAR V. ELY

                          Opinion of the Court



The DHC then made the following conclusions of law:

             1. The Hearing Panel considered all of the factors
      enumerated in 27 N.C.A.C. 1B § .0114(w)(1), (2) and (3) of
      the Rules and Regulations of the State Bar, and concludes
      that the following factors are applicable:

               27 N.C.A.C. 1B § .0114(w)(l)

                  a.   Factor (B), Intent of the defendant to
                       commit acts where the harm or potential
                       harm is foreseeable; and

                  b.   Factor   (I),  Acts    of     dishonesty,
                       misrepresentation, deceit, or fabrication.

               27 N.C.A.C. 1B § .0114(w)(2)

                  a.   Factor (A),     Acts    of dishonesty,
                       misrepresentation, deceit, or fabrication.

               27 N.C.A.C. 1B § .0114(w)(3)

                  a.   Factor (G), Multiple offenses; and

                  b.   Factor (O), Refusal to acknowledge
                       wrongful nature of conduct.

            2. Although the Hearing Panel determined one of
      the factors under 27 N.C.A.C. 1B § .0114(w)(2) to be
      present, the Hearing Panel concluded that disbarment was
      not warranted in light of all of the circumstances of the
      case.

             3. The Hearing Panel considered all of the
      disciplinary options available to it and determined that
      imposition of a suspension is appropriate and necessary.

           4. The Hearing Panel concluded that Defendant,
      by unlawfully providing and offering to provide legal


                                 - 29 -
                                N.C. STATE BAR V. ELY

                                  Opinion of the Court



             services to others through herself and her company,
             exposed the public to significant potential harm.
             Whenever attorneys engage in the unauthorized practice of
             law, there is the potential for significant harm, particularly
             when money exchanges hands, court appearances are
             made, and legal forms are drafted or filed on behalf of
             others. The risks of this type of arrangement include
             divided loyalties, fee splitting, inadequate representation,
             excessive fees, a lack of understanding sufficient to
             adequately represent and protect the interests of clients in
             a given jurisdiction, and criminal activity. There is also the
             inherent danger that someone other than a licensed North
             Carolina attorney will provide legal services to North
             Carolina citizens, thereby hampering the State Bar’s
             ability to protect the public by regulating the practice of
             law in this state.

                   5. The Hearing Panel considered all lesser
             sanctions and concluded that discipline short of an active
             suspension would not adequately protect the ·public.
             Imposition of lesser discipline would fail to acknowledge
             the seriousness of the offenses Defendant committed and
             would send the wrong message to members of the Bar and
             the public regarding the conduct expected of members of
             the Bar of this State.

      Based on the DHC’s findings and conclusions, we cannot say that its decision

to suspend Ely’s license for five years exceeded its statutory authority. The DHC’s

order sufficiently linked Ely’s multiple instances of improper conduct to the potential

for significant harm to the public. Furthermore, the DHC expressly weighed the

other disciplinary options available to it before ultimately determining that a lesser

sanction would fail to adequately address the severity of her misconduct. Finally, we




                                         - 30 -
                              N.C. STATE BAR V. ELY

                                 Opinion of the Court



note that the DHC’s order provides Ely with an opportunity to reduce her suspension

to two years if she complies with the requirements of her administrative suspension.

      Thus, the DHC has established a rational basis for its decision, and Ely has

failed to demonstrate that her suspension was contrary to applicable law.       See

Ethridge, 188 N.C. App. at 670, 657 S.E.2d at 389 (DHC’s findings and conclusions

had rational basis in evidence to support sanction imposed); Leonard, 178 N.C. App.

at 446, 632 S.E.2d at 191 (DHC’s decision to disbar defendant had rational basis in

evidence).

                                   Conclusion

      For the reasons stated above, we affirm the DHC’s 24 August 2016 order.

      AFFIRMED.

      Judges DILLON and INMAN concur.




                                        - 31 -